Citation Nr: 1119842	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to April 1968, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied the Veteran's claim for service connection for PTSD.

The Veteran testified before the undersigned at a November 2010 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in November 2010 and subsequent to the issuance of the January 2010 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran has currently diagnosed PTSD linked by VA medical professionals to in-service stressors related to his fear of hostile military action during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, including personal participation, is not required. Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a veteran actually engaged in combat when that question is at issue.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Court has held that receiving enemy fire can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99.  Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

Service treatment records are negative for any complaints, treatments or diagnoses related to any acquired psychiatric disorder.

Unit records document that the Veteran was assigned to the 213th Engineering Detachment of the 864th Engineer Battalion while stationed in Vietnam.  The Battalion was assigned to Cam Ranh Bay in April 1967 and Nha Trang in November 1967 and March 1968.

Various letters, written by the Veteran to his parents while he was stationed in Vietnam, were submitted.  A letter dated "July 26" indicates that a battalion of "V.C." were located about a mile from where the Veteran was located and that they "mortar the place" "every now and then."  He described this activity as "awful exciteing [sic]."  Envelopes submitted with these letters were post-marked in June 1967.

The Veteran submitted copies of various photographs from Vietnam.

A February 2008 VA mental health consultation reflects the Veteran's reports of feeling depressed for the past 15 years.  This feeling gradually started and has recently worsened.  Current symptoms included irritability, self-isolation, middle insomnia, intrusive thoughts, a depressed mood, occasional feelings of a lack of self worth and difficulty with concentration and memory.  Occasional thoughts that life was not worth living without intent were noted.  

The Veteran reported that while serving in Vietnam as a generator operator, he sometimes got shot at and was rocketed and mortared.  He reported a guilty feeling in that he usually had to watch fire fights and a few of his friends were wounded.  He began having nightmares after returning from Vietnam and had been watching the military channel for four to five hours a day for the past several years.  

Psychotic symptoms, hallucinations or delusional ideas were denied.  Mental status examination found the Veteran to be depressed with goal-directed thought processes.  There was some difficulty with cognitive and motor functioning.  An impression of recurrent major depression was made.  Possible PTSD was also noted as the Veteran was experiencing some symptoms, but did not present with complete symptomatology at the present time.

A March 2008 VA mental health consultation reflects the Veteran's reports of serving with a combat engineer detachment in Vietnam and working as a generator operator and maintenance technician.  He was exposed to frequently to rocket, mortar and sniper attacks and witnessed firefights "closehand" at times.  He was in Vietnam during the Tet Offensive, operating in and around the area of Vung Tau province, which the examiner commented was known to have been "heavily combative."  

The treatment provider opined that, in his professional opinion, the Veteran was exposed to significant combat related stressors in the line of duty sufficient to have produced symptoms of PTSD.  The Veteran's current symptoms included nightmares, intrusive memories of Vietnam, avoidance behaviors, some social impairment at times, insomnia, poor concentration at times, a hyper-startle response and hypervigilance.  Some occasional suicidal ideation without any specific intent was noted.  He also had episodic bouts of depression, which were likely associated with his PTSD symptoms.  The provider noted that the Veteran completed a PTSD checklist at the time of the evaluation and his score would be supportive of a full diagnosis of PTSD with significant elevations on the scale suggesting emotional numbing, avoidance and physiological hyperarousal.   

On mental status examination the Veteran was found to be a valid historian.  A diagnostic impression of chronic moderate PTSD was made.  The provider noted that there were recent exacerbations of this PTSD due to current world events in the "MidEast" and that it was probably precipitated by a recent retirement.

Diagnoses of depressive disorder, not otherwise specified (NOS) and chronic PTSD were noted in a May 2008 VA treatment note.  The Board's research indicates that the examiner was a psychologist.

In his June 2009 notice of disagreement, the Veteran reported being exposed to extreme and prolonged combat conditions while serving with the engineer detachment in Vietnam.  This detachment was small, with about 70 men, and operated primarily in the Phuoc Tuy Province.  The Viet Cong had built complex underground bases and a political organization that reached into every village in the province and this area was considered to be an enemy stronghold.  He traveled between towns in large convoys due to the risk of ambush.  He was at "Ton Su Nhut" airbase during the Tet Offensive and witnessed carpet bombing by B-52 bombers.  

He often received incoming rocket fire and motor rounds, usually at night, at Vung Tau.  Enemy fire was so common that arriving flights adopted a steep dive during landings to minimize the amount of time exposed.  He was assigned to a group of 20 men to install generators near the Cambodian border and had stood guard duty in a machine gun bunker on the perimeter while artillery engaged the enemy.  He received incoming rocket and mortar fire during this time and he was personally targeted by close enemy sniper fire.  He found an enemy tunnel in the camp area and was exposed to bobby traps.  These traumatic stressors were overwhelming.

In an April 2009 VA treatment note, the Veteran's treating psychologist noted PTSD symptoms.  An impression of chronic PTSD was made.

In January 2010 the Joint Services Records Research Center (JSRRC) indicated that a morning report showed the Veteran had been released from the 213th Engineer Detachment on May 5, 1968.  In conjunction with the National Archives and Records Administration (NARA), JSRRC had been unable to locate any combat records for the 213th Engineer Detachment or verify the Veteran's reported stressors.  A review of the Chronology of Attacks Against the Ten Primary U. S. Airbases in South Vietnam stated that the Tan Son Nhut airbase sustained standoff attacks on May 6th and 7th, 1968, resulting in aircraft damage.

During a January 2011 hearing, the Veteran testified that he began fearing for his life in Vietnam after he saw a muzzle flash, heard a rifle shot and felt a bullet go by his head.  This incident occurred after he had been in Vietnam for a few months.

Analysis

The record shows multiple current diagnoses of PTSD.  Thus, the first requirement for service connection for PTSD, a diagnosis, is met.  The records discussed above show that mental health professionals have linked the diagnosis of PTSD to in-service stressors, thus satisfying the second requirement for service connection for PTSD.

The Veteran's reported PTSD stressors involve fear of hostile military action.  The newly revised provisions regarding service connection for PTSD have alleviated the requirement that the Veteran's stressors be confirmed by credible supporting evidence.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010) 

The Veteran's reported stressors are consistent with the places, types, and circumstances of his service.  In addition, the contemporaneous personal letters submitted by the Veteran generally confirm his exposure to the reported stressors.

The Veteran's treating VA psychologist has attributed his current PTSD symptoms to the "significant combat related stressors."  All of the elements necessary for service connection for PTSD are; thus satisfied.  

Resolving all doubt in the Veteran's favor, service connection for PTSD is granted 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


